Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Nelson on 2/25/21.

The application has been amended as follows: 

Claim 1:	A garment processing apparatus comprising: 
a cabinet; 
a tub provided inside the cabinet; 
a drum rotatably provided in the tub and providing a reception space to receive laundry; and 
a heat pump module configured to circulate a refrigerant among a compressor, a condenser, an expansion valve, and an evaporator and to re-circulate air discharged from the drum to the drum through the evaporator and the condenser, 

wherein the integrated housing includes: 
a heat exchange duct part that houses the evaporator and the condenser and is 
connected to the tub to form a circulation flow passage for air; and 
a compressor base part which is formed integrally with the heat exchange duct 
part and is configured to support the compressor, 
wherein the compressor is a lateral compressor having a rotation axis within a 
compressor body,
 wherein a bracket is coupled to and extends from the compressor body, and 
wherein the bracket is coupled to the compressor base part such that the compressor is 
suspended above the compressor base part and is positioned to be inclined with respect to a horizontal surface so that a rear portion of the compressor is lower than a front portion of the compressor, and
wherein the compressor base part includes at least one support that extends vertically to form a convex region to receive the compressor, and the bracket is coupled to the at least one support.

Amend claim 17 to depend from claim 1.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record is U.S. Patent Application Publication 20140208609 by Han et al.  Han teaches a garment processing apparatus with a heat pump module, but it does not teach the structures of the heat pump module, integrated housing, and compressor mounting bracket, in combination with the other required features of the independent claim.  Nothing in the prior art of record presents teachings that would have obviously motivated one of ordinary skill in the art to have made or used the claimed invention before its effective filing date.  Allowance is made based on the totality of the limitations of the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SPENCER E BELL/Primary Examiner, Art Unit 1711